RESIGNATION AND RELEASE

 

Reference is made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of November 19, 2014, by and among Roberts Realty
Investors, Inc., a Georgia corporation (the “Company”), Roberts Properties
Residential, L.P., a Georgia limited partnership (the “Operating Partnership”)
and A-III Investment Partners LLC, a Delaware limited liability company (the
“Purchaser”), a condition of which is the delivery by the Company to the
Purchaser of resignations and releases from each of the directors, officers and
employees of the Company. Capitalized terms not otherwise defined in this
Resignation and Release shall have the meaning set forth in the Purchase
Agreement. The undersigned, Charles S. Roberts, acknowledges that delivery of
this Resignation and Release is a material inducement to Purchaser’s willingness
to consummate the transactions contemplated by the Purchase Agreement, and that
Purchaser would not do so without the benefit of the provisions of this
Resignation and Release. This Resignation and Release is conditioned upon the
execution of the Employment Agreement.

 

Effective as of the Closing Date, the undersigned, Charles S. Roberts, hereby
resigns from his positions as Chief Executive Officer, President and Chairman of
the Board of Directors, as a director of the Company (subject to the right to be
appointed as a director pursuant to the Governance and Voting Agreement), and
from any and all positions that he may hold as a director, officer, employee or
manager of any Subsidiary of the Company.

 

In exchange for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned hereby releases and forever
discharges, and covenants not to assert or file any claim against, the Company,
the Purchaser and each of their respective affiliates and the respective
shareholders, members, partners, directors, officers, managers, employees,
benefit plans, successors and assigns thereof (the “Released Parties”) from or
with respect to any and all promises, liabilities, amounts due or payable,
indebtedness, losses, claims, litigation, demands and causes of action, known or
unknown, fixed or contingent, including, but not limited to, any actions brought
in tort or for breach of contract, or under any federal or state statute, law or
regulation, which the undersigned has, had or purports to have against any of
the Released Parties, as of or prior to the Closing Date; provided, however,
that the undersigned retains all rights as an Indemnified Party under the
Purchase Agreement to indemnification, advancement of expenses and exculpation
by the Company as provided in the Organizational Documents of the Company and
its Subsidiaries, and pursuant to the Director and Officer Indemnification
Agreement between the Company and the undersigned. Notwithstanding the foregoing
provisions of this Resignation and Release, the provisions of this Resignation
and Release shall not constitute a release by the undersigned of any rights he
has under the Employment Agreement to be executed and delivered by the Company
and the undersigned as of the date hereof.

 

 

[Signature page follows]

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Resignation and Release as
of the date first written above.

 

 

  /s/ Charles S. Roberts     Charles S. Roberts  

 

[Signature page to Resignation and Release]

 



 

